Citation Nr: 0430230	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for intervertebral 
disc syndrome (IVDS), postoperative, currently rated 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased ratings for a service-connected deviated nasal 
septum (currently rated 10 percent disabling) and 
postoperative IVDS (currently rated 20 percent disabling).

(The issue of entitlement to an increased evaluation in 
excess of 20 percent for postoperative IVDS will be addressed 
in the remand portion of this decision.)


FINDINGS OF FACT

The veteran's deviated nasal septum is traumatic in origin 
and is manifested by occasional episodes of obstruction in 
both nares with a history of total obstruction on both sides.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected deviated nasal septum have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With regard to the issue of entitlement to an increased 
evaluation for deviated nasal septum, we note that the RO has 
provided the veteran with notice of the provisions of the 
VCAA in correspondence dated July 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  We observe 
that the VCAA notice letter was issued prior to the August 
2001 rating decision that denied the increased rating claim.  
The veteran has thus been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence prior to the 
initial unfavorable decision of the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He has also been provided 
with VA examinations of his nose and sinuses in August 2001 
and April 2002.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained with respect to his deviated nasal 
septum.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the increased rating claim as it pertains to 
his deviated nasal septum.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background & Analysis: entitlement to an increased 
evaluation for a deviated nasal septum, currently rated 10 
percent disabling.

The veteran's service medical records show that he sustained 
several multiple fractures of his nose during active duty 
that resulted in a deviated septum to the left, which was 
corrected with surgery.  Service connection and a 
noncompensable rating were granted by rating decision of 
January 1975 for postoperative deviated nasal septum.  

In September 1990 the veteran reopened his claim for a 
compensable evaluation for his deviated nasal septum.  A 
January 1991 VA examination revealed that his nose was 
asymmetrical and deviated towards the left, proximally, and 
towards the right, distally.  His middle and inferior 
turbinate were moderately injected and edematous.  The nasal 
septum was described as almost totally occluding his nasal 
passages, bilaterally, making the veteran breathe through his 
mouth.  The diagnosis was deviated nasal septum with 
subsequent occlusion of the nasal passages.  Based on these 
findings, the deviated nasal septum was assigned a 10 percent 
evaluation to compensate the veteran for the interference 
with breathing that this disability imposed.

In June 2001 the veteran reopened his claim for a rating 
increase in excess of 10 percent for deviated nasal septum.  
Pursuant to his claim, VA examined him in August 2001.  The 
examination revealed that he was able to breathe through both 
nares although his turbinate were slightly swollen.  His 
pharynx and oral mucosa were clear and his septum appeared in 
midline.  The examining physician noted that the veteran did 
not receive any further treatment of his deviated nasal 
septum since the time of its original injury.  The physician 
reported that the veteran's nasal examination was normal.  
The impression was history of fractured nose and deviated 
nasal septum, status post septoplasty.

The report of a VA examination of the veteran's nose, sinuses 
and throat in April 2002 shows that the veteran having no 
problems breathing through his nose although he reported that 
it had "a tendency to get a little obstructed."  However, 
he denied experiencing continuous drainage, shortness of 
breath, continuing sinus problems or frequent headaches.  
Physical examination revealed no obvious nasal obstruction 
and the veteran was observed to be able to breathe easily 
through each naris separately when the examiner deliberately 
occluded the other.  The physician noted that the veteran's 
nose displayed an obvious hump on its bridge at the site of 
the prior fracture and the bony septum was deviated towards 
the right.  X-rays of his nose and sinuses were normal.  The 
impression was history of deviated nasal septum with normal 
X-rays.

At a VA Central Office hearing conducted in February 2003, 
the veteran testified, in pertinent part, that he did not did 
not experience any recurring upper respiratory infections and 
was not receiving any medical treatment for his deviated 
nasal septum.  He reported that he treated his obstructed 
symptoms himself by using nonprescription treatments of 
iodine or a mentholated inhaler to open up his sinuses 
whenever his sinuses were dried up and felt blocked and he 
had difficulty breathing.  He denied having any surgery to 
his nose since service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The veteran's service-connected deviated nasal septum is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2003).  Pursuant to DC 6502, 
deviated nasal septum due to trauma with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side is assigned an evaluation of 10 
percent.

In the present case, although prior VA examination in January 
1991 revealed nares that were totally obstructed which forced 
the veteran to breath through his mouth, subsequent 
examinations in August 2001 and April 2002 as well the 
veteran's hearing testimony of February 2003 indicate that 
his deviated nasal septum appeared to be largely asymptomatic 
except for occasional episodes of obstruction which he 
treated himself through conventional means.  We therefore 
find that his service-connected deviated nasal septum is 
appropriately evaluated at the current 10 percent evaluation, 
pursuant to Diagnostic Code 6502, and that this 10 percent 
rating adequately compensates him for his occasional episodes 
of nasal and sinus obstruction.  We further note that a 
higher evaluation is not available under Diagnostic Code 
6502.

We have considered the potential applicability of an 
extraschedular evaluation as provided in 38 C.F.R. § 3.321(b) 
(2003).  However, the veteran does not appear to contend, and 
the competent evidence of record does not indicate that the 
veteran's service-connected deviated nasal septum has 
resulted in marked interference with employment or frequent 
periods of hospitalization such as would render impractical 
the application of the regular schedular criteria.  There is 
no indication that the veteran has missed excessive time from 
work or that he has been repeatedly hospitalized due to his 
service-connected nasal condition.  In fact, there is no 
indication that the veteran even received treatment for said 
condition since the time he separated from active duty in 
1974.  Therefore, we conclude that the veteran's service-
connected deviated nasal septum does not warrant referral to 
the Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321.


ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected deviated nasal septum is denied.


REMAND

In the current appeal, the veteran's service-connected low 
back disability, diagnostically rated as postoperative IVDS, 
had been evaluated under the schedular criteria contained in 
38 C.F.R. § 4.71a.  We note that significant revisions to the 
schedule for rating spine disabilities were promulgated on 
September 23, 2002 and September 26, 2003.  The report of his 
most recent VA examination of record, dated in April 2002, 
does not include findings stated in terms that are consistent 
with the current revised rating criteria.  To evaluate the 
case properly, it is essential to have current medical 
findings that relate to the specific criteria in the 
applicable diagnostic codes.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the postoperative IVDS has not yet 
been rated under the revised rating code by the agency of 
original jurisdiction.  This matter must be addressed by the 
RO in the first instance to avoid prejudicing the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
this reason, the claim must be remanded for a VA orthopedic 
examination followed by RO application of the new rating 
criteria in its consideration of the increased rating issue 
for IVDS.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
disabling manifestations of his service-
connected postoperative IVDS.  The 
examining physician must review the 
claims folder in conjunction with the 
examination.  The report of the 
examination must include a thorough 
description of the disabling 
manifestations of the back disability 
and specific responses to each of the 
following items:

A.  State, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine.

B.  State, in degrees, the combined 
range of motion of the thoracolumbar 
spine.  (The combined range of motion 
refers to the sum of the range of 
motion in degrees on all axis of 
movement: forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.)

C.  State whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

D.  State whether the veteran has 
ankylosis of the entire thoracolumbar 
spine.

E.  If the response to item D, above, 
is yes, answer the following 
questions:
(1)  Is the thoracolumbar spine 
fixed in flexion or extension?
(2)  Does the ankylosis result in 
one or more of the following:  
difficulty walking because of a 
limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnia or dysphagia; atlantoaxial 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching?
2.  Ensure that all notice and duty-to-
assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) are 
properly applied in the development of 
the veteran's claim.

3.  After all requested development has 
been completed, re-adjudicate the claim 
of entitlement to an increased 
evaluation in excess of 20 percent for 
service-connected postoperative IVDS.  
Document consideration of the revised 
criteria for rating disabilities of the 
spine.  If the claim is not resolved to 
the satisfaction of the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case 
notifying them of the pertinent 
revisions to the rating code, and they 
should be given an opportunity to 
respond to it.  Thereafter, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



